                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                                WESTERN DIVISION

    STEPHEN C. LILLY,

                  Plaintiff,                               No. 19-CV-4065-CJW-MAR

    vs.                                                    ORDER ON REPORT AND
                                                            RECOMMENDATION
    ANDREW M. SAUL,
    Commissioner of Social Security,

                  Defendant.
                                 ___________________________

                                     I.    INTRODUCTION
           This matter is before the Court on a Report & Recommendation (“R&R”) by the
Honorable Mark A. Roberts, United States Magistrate Judge. (Doc. 16). Judge Roberts
recommends that the Court affirm the decision of the Commissioner of Social Security
(“the Commissioner”) denying plaintiff Stephen C. Lilly’s (“claimant”) application for
disability insurance benefits (“DIB”) under Title II of the Social Security Act. (Id., at
1). On March 2, 2021, claimant filed objections to the R&R (Doc. 17), and defendant
filed a response to claimant’s objections on March 5, 2021 (Doc. 18).
           For the following reasons, the Court overrules claimant’s objections (Doc. 17),
adopts Judge Roberts’ R&R without modification (Doc. 16), and affirms the
Commissioner’s decision.
                               II.   RELEVANT BACKGROUND
           On November 2, 2017, claimant applied for DIB alleging disability since June 1,
2002, due to Post Traumatic Stress Disorder (“PTSD”) and migraines. (AR 10, 142,
170).1 Claimant had earning records showing he had “sufficient quarters of coverage to

1
     “AR” refers to the administrative record. (Doc. 8).




          Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 1 of 10
remain insured through December 31, 2007,” known as the last date insured, meaning
that claimant had to “establish disability on or before that date in order to be entitled to
a period of disability and disability insurance benefits.” (AR 10). The Commissioner
denied claimant’s application at all levels of administrative review. (AR 74–78, 80–83).
On November 1, 2018, Administrative Law Judge (“ALJ”) William L. Hogan held a
hearing on claimant’s case. (AR 34–58). On January 16, 2019, the ALJ found claimant
was not disabled. (AR 10–22). On July 31, 2019, the Appeals Council denied further
review. (AR 1–5).
       On October 2, 2019, claimant timely filed a complaint in this Court. (Doc. 3).
By April 27, 2020, the parties had fully briefed the case and the Court deemed the case
ready for decision. (Docs. 11, 12, 13, & 14). On that same day, the Court referred this
case to Judge Roberts for an R&R.
                  III.   THE REPORT AND RECOMMENDATION
       On February 23, 2021, Judge Roberts issued an R&R recommending that the
Court affirm the Commissioner’s decision. (Doc. 16). In his R&R, Judge Roberts
addressed the two assertions of error claimant raised in his briefing: (1) the ALJ failed
to fully develop the record about claimant’s migraines; and (2) claimant’s Appointments
Clause challenge to the ALJ’s authority. (Id.). As to the first argument, claimant argued
that treatment records from his neurologist, Dr. Lynn M. Rankin, supported a finding of
disability, but if there were doubts based on her rendering an opinion about his condition
ten years after claimant’s last date insured, then the ALJ should have contacted Dr.
Rankin for clarification. (Doc. 11, at 3–9).
       First, Judge Roberts thoroughly recounted claimant’s treatment history, with a
particular focus on treatment provided and records and reports generated by Dr. Rankin.
(Doc. 16, at 7–10). Judge Roberts also summarized the relevant testimony and opinion
evidence, again with particular focus on Dr. Rankin’s opinions. (Id., at 10–12).




                                             2
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 2 of 10
      Judge Roberts then carefully analyzed each of claimant’s arguments. As for
claimant’s argument that “[t]here is reason to believe Dr. Rankin’s post-dated opinion
could also apply to the relevant time period,” (Doc. 11, at 8), Judge Roberts found that
it did not justify remand (Doc. 16, at 15). Judge Roberts found that it was clear that Dr.
Rankin’s opinion was based on claimant’s condition in 2018, not earlier. (Id., at 15–16).
Further, Judge Roberts found that even if Dr. Rankin’s opinion applied to the relevant
time period, it would not have changed the ALJ’s opinion because the ALJ was not bound
to accept the opinion. (Id.). Judge Roberts summarized the medical records upon which
the ALJ based his decision, noting, among other things, that Dr. Rankin cited no
treatment notes to support her opinion. (Id., at 16). Judge Roberts also recognized that
Dr. Rankin’s notes did not support her opinion in any event with the exception of one
entry in which she found claimant has “some phonophobia.” (Id.).2
      Judge Roberts addressed claimant’s assertion that an April 3, 2006, treatment note
written by Dr. Debra Benjamin, claimant’s former neurologist, stated that claimant had
intractable headaches. (Id., at 18). Judge Roberts found this note to be an outlier and
unsupported by any other treatment records by Dr. Benjamin or anyone else. (Id.).
Indeed, Judge Roberts pointed out that this note is inconsistent with Dr. Benjamin’s other
treatment notes. (Id., at 18–19).
      Judge Roberts also reviewed the ALJ’s consideration of claimant’s daily activities
and found there was evidence in the record to support the ALJ’s conclusion that
claimant’s migraines were not as debilitating as he claimed. (Id., at 20–21). The ALJ
had found that claimant had engaged in a significant number of daily chores, including
caring for his children full time, exercising, and hunting, all of which the ALJ found


2
 Judge Roberts also pointed out that claimant misread this treatment note to claim that Dr.
Rankin found that claimant suffered from both phonophobia and photophobia. (Id., at 19–20).
The treatment note clearly only references phonophobia.



                                            3
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 3 of 10
showed that claimant’s migraines were not debilitating. (Id., at 20). The ALJ also noted
that claimant worked for many years at a full time job even though he suffered from
migraines, and after that employment ended he accepted unemployment benefits for a
period of time during which he swore he was ready and able to work. (Id., at 20–21).
In addition, Judge Roberts found the ALJ properly relied on the Veterans Administration
records from the relevant time period which showed claimant was deemed able to work.
(Id., at 21–22).
       In short, Judge Roberts found that although claimant’s “migraines certainly were
not eliminated during the relevant time period and they worsened near the end of the
period [and] the evidence on the record as a whole . . . is inconsistent with Claimant’s
claim of disabling migraines.” (Id., at 22). Judge Roberts also found that “[t]he record
was not ambiguous or inadequate to allow for proper evaluation of Claimant’s
complaint.” (Id., at 23). Thus, Judge Roberts found remand not required. (Id.).
       Last, Judge Roberts found that claimant’s Appointments Clause challenge was
foreclosed by the Eighth Circuit Court of Appeals’ ruling in Davis v. Saul, 963 F.3d 790
(8th Cir. 2020) (Id., at 29–30).
                          IV.      APPLICABLE STANDARDS
       A.     Judicial Review of the Commissioner’s Decision
       The Court must affirm the Commissioner’s decision “if it is supported by
substantial evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577
(8th Cir. 2006); see also 42 U.S.C. § 405(g). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind might accept as adequate to support a
conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003). The Eighth Circuit
explains the standard as “less than the weight of the evidence and [that] allows for the
possibility of drawing two inconsistent conclusions,” thus embodying “a zone of choice




                                           4
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 4 of 10
within which the [Commissioner] may decide to grant or deny benefits without being
subject to reversal on appeal.” Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994).
       Under this standard, the court considers “all of the evidence that was before the
[ALJ], but [it does] not re-weigh the evidence[.]” Vester v. Barnhart, 416 F.3d 886, 889
(8th Cir. 2005). The court considers both evidence which supports the Commissioner’s
decision and evidence that detracts from it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th
Cir. 2010).    The court “must search the record for evidence contradicting the
[Commissioner’s] decision and give that evidence appropriate weight when determining
whether the overall evidence in support is substantial.” Baldwin v. Barnhart, 349 F.3d
549, 555 (8th Cir. 2003) (citation omitted).
       To evaluate the evidence in an appeal of a denial of benefits, a court must apply a
balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health & Human
Servs., 879 F.2d 441, 444 (8th Cir. 1989). A court, however, does not “reweigh the
evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citation omitted), or “review
the factual record de novo.” Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citation
omitted). Instead, if, after reviewing the evidence, the court “find[s] it possible to draw
two inconsistent positions from the evidence and one of those positions represents the
Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (citation omitted). This is true even if the court
“might have weighed the evidence differently[.]” Culbertson, 30 F.3d at 939. The court
may not reverse the Commissioner’s decision “merely because substantial evidence
would have supported an opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150
(8th Cir. 1984); see also Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005).




                                               5
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 5 of 10
       B.     Review of Report and Recommendation
       A district judge must review a magistrate judge’s R&R under the following
standards:
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       A court reviews any portions of an R&R to which a party has made no objections
under at least a clearly erroneous standard. See, e.g., Grinder v. Gammon, 73 F.3d 793,
795 (8th Cir. 1996) (noting that when no objections are filed “[the district court judge]
would only have to review the findings of the magistrate judge for clear error.”). As the
Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.
364, 395 (1948)). A district judge may, however, elect to review an R&R under a more-
exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 154 (1985).




                                             6
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 6 of 10
                   V.     CLAIMANT’S OBJECTIONS TO THE R&R
       Claimant objects to Judge Roberts’ R&R in three respects. (Doc. 17).3 First,
claimant argues that Judge Roberts erred by giving him seven instead of 14 days to object
to the R&R. (Id., at 1–2). Second, claimant argues that Judge Roberts erred by failing
to find that remand was appropriate so the ALJ could further develop the record with Dr.
Rankin. (Id., at 2–6). Last, claimant argues that Judge Roberts erred by rejecting his
Appointments Clause argument. (Id., at 6–7).
       As for claimant’s objection to the time for objecting to the R&R, claimant noted
that his argument is moot because he responded within the seven days. (Id., at 2). Had
claimant asked for more time, the Court would have granted it. Further, the Court has
waited until after expiration of the 14-day time period to rule on the R&R in case claimant
wished to file a supplemental brief. He has not done so. Thus, the Court will not further
address this issue.
       As to claimant’s Appointments Clause argument, he has only reiterated the
argument he made to Judge Roberts and has failed to articulate how Judge Roberts erred
in applying binding circuit precedent. Thus, the Court reviews claimant’s argument for
clear error and finds none. Therefore, the Court will conduct a de novo review only of
claimant’s argument that the ALJ erred by failing to develop the record.
                                     VI.     ANALYSIS
       Claimant asserts that the ALJ should have further developed the record on whether
Dr. Rankin’s opinions could relate back to the relevant time period. (Doc. 17, at 2–6).
Claimant argues that Judge Roberts and the ALJ both erred by not recognizing that “there
is a potential that Dr. Rankin, who had treated [claimant’s] headaches since before the


3
  Notably, claimant does not allege that Judge Roberts erred in ruling on claimant’s undeveloped
Step Three argument. (Doc. 16, at 24–29). Having conducted a review of the record as a whole,
the Court finds that Judge Roberts was not clearly erroneous in his decision on this issue.



                                               7
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 7 of 10
date last insured, could explain that the important outcome determinative absences
limitation, with (sic) fits with Dr. Rankin’s pre-[date last insured] notes, related back.”
(Id., at 5). Claimant also implies that the ALJ gave too much weight to the effect of
Botox injections in treating claimant’s migraines. (Id., at 5–6). Last, claimant argues
that Judge Roberts applied an improper harmless error analysis, reasoning that “Dr.
Rankin’s opinions are probably disabling” and, if so, then the vocational expert would
have to find claimant unemployable. (Id., at 6).
       Because claimant’s last date insured was December 31, 2007, he has the burden
of showing he had a disabling impairment before his insured status expired for disability
insurance benefits. See Barnett v. Shalala, No. 92-3433, 1993 WL 212453, at *1 (8th
Cir. June 16, 1993) (citing Basinger v. Heckler, 725 F.2d 1166, 1168 (8th Cir. 1984)).
“When an individual is no longer insured for Title II disability purposes, [the Court] will
only consider [the claimant’s] medical condition as of the date [the claimant] was last
insured.” Davidson v. Astrue, 501 F.3d 987, 989 (8th Cir. 2007). “Evidence from
outside the insured period can be used in helping to elucidate a medical condition during
the time for which benefits may be rewarded.” Cox v. Barnhart, 471 F.3d 902, 907 (8th
Cir. 2006). But, the evidence from outside the period cannot serve as the only support
for the disability claim. Id.
       Here, claimant pins his claim on evidence almost entirely from outside the covered
period. Dr. Rankin saw claimant only shortly before the covered period ended. Claimant
relies entirely on her 2018 opinion about his then-current status, an opinion rendered a
decade after the end of the covered period. Her opinion was clearly worded to reflect
claimant’s then-current status and offered no assessment at all about his condition during
the covered period. The Court also agrees with the ALJ’s conclusion that evidence from
the period she did treat claimant did not relate back to the covered time period and was




                                            8
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 8 of 10
inconsistent with the idea that during the covered time period he would be unable to work
full time.
       Claimant’s reliance on two pages from the record fails to prove he would not have
been able to work. Claimant cites an October 18, 2007, treatment note which indicates
that his migraines “which required rest are occurring about once a week” (AR 289) which
he believes is consistent with Dr. Rankin’s opinion that claimant would like to be absent
from work “more than four days per month” (AR 807). (Doc. 17, at 4–5). The Court
agrees with Judge Roberts, however, that migraines requiring rest once a week does not
mean that claimant would be unable to work four times or more a month because the
treatment note did not indicate how long the rest was needed and certainly did not indicate
he needed to rest the entire day. (Doc. 17, at 16). Further, the increase in migraines
occurred toward the very end of the covered time period and do not reflect claimant’s
condition throughout the whole time period.          Notably, they showed some signs of
effective treatment through Botox injection.         (AR 284–85).       Although the Court
recognizes that Botox injections may not provide full relief and can only be administered
“every so often” (Doc. 17, at 5), that treatment certainly would mitigate the migraines
that required claimant to rest for some period of time four times or more a month.
       In the end, claimant only argues that “there is a potential that Dr. Rankin . . .
could explain that . . . [her] absences limitation . . . related back.” (Id., at 5). That falls
woefully short of a claimant’s burden of producing evidence proving claimant’s disability.
It is, in short, conjecture that if the Court remanded and ordered the ALJ to further
inquire of Dr. Rankin that she might be able to provide an explanation that would support
claimant’s assertion that he was in need of an absences limitation. Speculation cannot
substitute for evidence.
       The Court also finds that Judge Roberts did not engage in improper harmless error
analysis. An error is harmless when the claimant fails to “provide some indication that




                                              9
     Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 9 of 10
the ALJ would have decided differently if the error had not occurred.” Byes v. Astrue,
687 F.3d 913, 917 (8th Cir. 2012). Claimant has pointed to nothing in the record
indicating the ALJ would have decided the issue differently if he would have had Dr.
Rankin clarify whether her opinion related back to the covered time period. Indeed, the
ALJ pointed out how treatment records from, and claimant’s daily activities during, the
covered time period were inconsistent with that opinion. Thus, the record shows the ALJ
would have justifiably discounted the weight he would give to Dr. Rankin’s opinion, even
if she rendered one in the manner claimant speculates. Claimant’s reliance on Lucas v.
Saul, 960 F.3d 1066, 1069–70 (8th Cir. 2020) is misplaced. (Id., at 6). In Lucas, the
ALJ committed a legal error that directly impacted the weight given to a treatment
provider’s opinion. We have no legal error here.
      Thus, the Court overrules claimant’s objection as to Judge Roberts’ analysis of
whether the ALJ erred by failing to fully and fairly develop the record.
                                    VII.     CONCLUSION
      For these reasons, the Court overrules claimant’s objections to Judge Roberts’
R&R (Doc. 17), adopts the R&R without modification (Doc. 16), and affirms the
Commissioner’s decision that claimant was not disabled during the covered period.
Judgment will enter against claimant and in favor of the Commissioner.
      IT IS SO ORDERED this 10th day of March, 2021.



                                           ________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




                                             10
    Case 5:19-cv-04065-CJW-MAR Document 19 Filed 03/10/21 Page 10 of 10
